Exhibit 10.2
EXECUTION VERSION
GENERAL SECURITY AGREEMENT
     THIS GENERAL SECURITY AGREEMENT, dated as of the 9th day of May, 2011 (the
“Agreement”), is made among TRIANGLE CAPITAL CORPORATION, a Maryland corporation
(the “Borrower”), ARC INDUSTRIES HOLDINGS, INC., a Delaware corporation,
BRANTLEY HOLDINGS, INC., a Delaware corporation, ENERGY HARDWARE HOLDINGS, INC.,
a Delaware corporation, MINCO HOLDINGS, INC., a Delaware corporation, PEADEN
HOLDINGS, INC., a Delaware corporation, TECHNOLOGY CROPS HOLDINGS, INC., a
Delaware corporation (collectively, the “Guarantor-Grantors”, and the Borrower
and the Guarantor-Grantors being collectively called the “Grantors”) and BRANCH
BANKING AND TRUST COMPANY (“BB&T”), acting as agent (in such capacity, the
“Administrative Agent”) for itself and for the other Secured Parties as defined
herein.
W I T N E S S E T H:
RECITALS:
     WHEREAS, the Administrative Agent and the Lenders (as defined in the Credit
Agreement defined below) have agreed to extend credit to the Borrower pursuant
to the terms of that certain Credit Agreement of even date herewith among the
Borrower, the Guarantor-Grantors, BB&T, as a Lender and as Administrative Agent,
the Lenders signatory thereto, and BB&T Capital Markets and Fifth Third Bank, as
Joint Lead Arrangers (as amended, restated, or otherwise modified from time to
time, the “Credit Agreement”);
     WHEREAS, the Borrower may from time to time enter into or guarantee one or
more Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);
     WHEREAS, each of the Guarantors (as defined in the Credit Agreement) has
agreed to guarantee, among other things, all the obligations of the Borrower
under the Credit Agreement and the other Loan Documents (as defined in the
Credit Agreement); and
     WHEREAS, the obligations of the Administrative Agent and the Lenders to
extend credit under the Credit Agreement and the other Loan Documents are
conditioned upon, among other things, the execution and delivery by the Grantors
of a security agreement in the form hereof to secure (a) the due and punctual
payment by the Borrower of: (i) the principal of and interest on the Notes
(including, without limitation, any and all Revolver Advances), when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and any renewals, modifications or extensions thereof, in whole or
in part; (ii) each payment required to be made by the Borrower under the Credit
Agreement, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under the Credit Agreement and the other Loan Documents to which the
Borrower is or is to be a party and any renewals, modifications or extensions
thereof, in whole or in part; (b) the due and punctual performance of all other
obligations of the Borrower under the Credit Agreement and the other





--------------------------------------------------------------------------------



 



Loan Documents to which the Borrower is or is to be a party, and any renewals,
modifications or extensions thereof, in whole or in part; (c) the due and
punctual payment (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including any and all Hedging Obligations (as defined in the
Credit Agreement) arising under Hedging Agreements and obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities of the Borrower, now existing or hereafter
incurred under, arising out of or in connection with any and all Hedging
Agreements and any renewals, modifications or extensions thereof (including, all
obligations, if any, of the Borrower as guarantor under the Credit Agreement in
respect of Hedging Agreements), and the due and punctual performance and
compliance by the Borrower with all of the terms, conditions and agreements
contained in any Hedging Agreement and any renewals, modifications or extensions
thereof; (d) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of the Borrower and Guarantors
arising out of or relating to any Bank Products; (e) the due and punctual
payment and performance of all indebtedness, liabilities and obligations of any
one or more of the Borrower and Guarantors arising out of or relating to any
Cash Management Services; and (f) the due and punctual payment and performance
of all obligations of each of the Guarantors under the Credit Agreement and the
other Loan Documents to which they are or are to be a party and any and all
renewals, modifications or extensions thereof, in whole or in part (all the
foregoing indebtedness, liabilities and obligations being collectively called
the “Obligations”).
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Grantors and the Administrative Agent, the parties agree as
follows:
     1. Definitions. As herein used, the following terms shall have the
following meanings:
          (a) “Account Debtor” means any Person who is or may become obligated
to a Grantor under, with respect to or on account of an Account or any
Supporting Obligation related thereto.
          (b) “Account” means any and all accounts (as that term is defined in
the U.C.C.) of any Grantor and includes, without limitation, all obligations of
every kind at any time owing to any Grantor, all contract rights, health care
insurance receivables and any and all rights of any Grantor to payment for goods
sold or leased or for services rendered whether due or to become due, whether or
not earned by performance and whether now existing or arising in the future,
including, without limitation, Accounts from Affiliates of the Grantors.
          (c) “Accounts Receivable Collateral” shall mean all obligations of
every kind at any time owing to Borrower or any Guarantor howsoever evidenced or
incurred, whether or not earned by performance, including, without limitation,
all accounts, instruments, notes, drafts, acceptances, leases, open accounts,
contract rights, chattel paper (whether tangible or electronic) and general
intangibles, all returned or repossessed goods and all books, records, computer
tapes, programs and ledger books arising therefrom or relating thereto, whether
now owned or hereafter acquired or arising and all proceeds of the foregoing.

2



--------------------------------------------------------------------------------



 



          (d) “Chattel Paper” means any and all chattel paper (as that term is
defined in the U.C.C.), whether tangible or electronic, of any Grantor.
          (e) “Collateral” means (i) all Accounts, General Intangibles,
Documents, Chattel Paper and Instruments now existing or hereafter arising of
each Grantor; (ii) all guarantees of each Grantor’s existing and future
Accounts, General Intangibles, Chattel Paper and Instruments and all other
security held by any Grantor for the payment and satisfaction thereof; (iii) all
Inventory now owned or hereafter acquired by any Grantor; (iv) all Equipment now
owned or hereafter acquired of each Grantor; (v) all Intercompany Claims now
existing or hereafter arising; (vi) any and all now owned or hereafter acquired
or arising Deposit Accounts, Investment Related Property, Letter of Credit
Rights, Goods (as that term is defined in the U.C.C.), Commercial Tort Claims
and Supporting Obligations; (vii) all books and records of the Grantors
(including, without limitation, computer records, tapes, discs and programs and
all other media, written, electric, magnetic or otherwise, containing such
records) which relate to the Grantor’s Inventory, Equipment, Accounts, Deposit
Accounts, Investment Related Property, Letter of Credit Rights, Goods,
Supporting Obligations, General Intangibles, Chattel Paper and Instruments or
guarantees thereof; (viii) all insurance on all of the foregoing and the
proceeds of that insurance; and (ix) all cash and noncash proceeds and products
of all of the foregoing and the proceeds and products of other proceeds and
products.
          (f) “Collateral Locations” shall have the meaning assigned in
Section 6 hereof.
          (g) “Commercial Tort Claims” shall mean all commercial tort claims as
defined in the U.C.C., including, without limitation, all commercial tort claims
listed on Schedule III (as such schedule may be amended or supplemented from
time to time).
          (h) “Commodities Accounts” (i) shall mean all commodity accounts as
defined in Article 9 of the U.C.C. and (ii) shall include, without limitation,
all of the accounts listed on Schedule II under the heading “Commodities
Accounts” (as such schedule may be amended or supplemented from time to time).
          (i) “Credit Documents” means the Credit Agreement, the Notes, the
Collateral Documents and all other Loan Documents.
          (j) “Deposit Account” means all deposit accounts (as that term is
defined in the U.C.C.) of any Grantor, including without limitation, (i) any and
all moneys, sums and amounts now or hereafter on deposit with any Secured Party
or otherwise to the credit of or belonging to any Grantor and (ii) all of the
accounts listed on Schedule II under the heading “Deposit Accounts” (as such
schedule may be amended or supplemented from time to time).
          (k) “Documents” means any and all documents (as that term is defined
in the U.C.C.) of any Grantor.
          (l) “Equipment” means any and all equipment (as that term is defined
in the U.C.C.) of any Grantor and shall include, without limitation, all
equipment, machinery, appliances, tools, motor vehicles, furniture, furnishings,
floor samples, office equipment and supplies, and tangible personal property,
whether or not the same are or may become fixtures,

3



--------------------------------------------------------------------------------



 



used or bought for use primarily in the business of any Grantor or leased by any
Grantor to or from others, of every nature, presently existing or hereafter
acquired or created, wherever located, additions, accessories and improvements
thereto and substitutions therefor and all parts which may be attached to or
which are necessary for the operation and use of such personal property or
fixtures, whether or not the same shall be deemed to be affixed to real
property, all manufacturer’s warranties therefor, all parts and tools therefor,
and all rights under or arising out of present or future contracts relating to
the foregoing. All equipment is and shall remain personal property irrespective
of its use or manner of attachment to real property.
          (m) “Excluded Capital Securities” means, collectively, (A) any
outstanding Capital Securities (as defined in the Credit Agreement) issued by
any of the SBIC Entities (as defined in the Credit Agreement) and (B) any
outstanding Capital Securities of a Foreign Subsidiary in excess of 65% of the
voting power of all classes of Capital Securities of such Foreign Subsidiary
entitled to vote.
          (n) “Executive Office” shall have the meaning assigned to it in
Section 6(d).
          (o) “General Intangibles” means all general intangibles (as that term
is defined in the U.C.C.) of any Grantor (including, without limitation, all
payment intangibles (as that term is defined in the U.C.C.) and software,
company records (paper and electronic), correspondence, credit files, records
and other documents, computer programs, computer software, computer tapes and
cards and other paper and documents in the possession or control of any Grantor
or in the possession or control of any affiliate or computer service bureau, and
all contract rights (including, without limitation, rights under any Hedging
Transaction), claims, choses in action, bank balances, judgments, rights as
lessee under any and all leases of personal property, rights and/or claims to
tax refunds and other claims and rights to monies or property, warranties,
patents, patent applications, trademarks, trade names, trade secrets, formulas,
licensing agreements, royalty payments, copyrights, service names, customer
lists, service marks, logos, goodwill, intellectual property and deposit
accounts, and all other general intangibles of every kind, type or description).
          (p) “Instruments” means all instruments (as that term is defined in
the U.C.C.) of any Grantor, including without limitation, checks, notes,
certificated certificates of deposit, investment securities, negotiable
instruments and writings evidencing a right to the payment of money of a type
transferred in the ordinary course of business by delivery with any necessary
instrument or assignment.
          (q) “Intercompany Claims” shall mean any and all rights of any Grantor
in respect of loans, advances or other claims owed to such Grantor by the
Borrower, Guarantors or any Subsidiary of Borrower or any Guarantor.
          (r) “Inventory” means any and all inventory (as that term is defined
in the U.C.C.) of any Grantor and shall include, without limitation, tangible
personal property held for sale or lease or to be furnished under contracts of
service, tangible personal property which any such Grantor has so leased or
furnished, and raw materials, work in process and materials used, produced or
consumed in such Grantor’s business, and shall include tangible personal
property

4



--------------------------------------------------------------------------------



 



returned to any such Grantor by a purchaser or lessor thereof following the sale
or lease thereof by any such Grantor.
          (s) “Inventory Collateral” shall mean all inventory of the Borrower
and Guarantors, or in which the Borrower or Guarantors have rights, whether now
owned or hereafter acquired, wherever located, including, without limitation,
all goods of the Borrower and Guarantors held for sale or lease or furnished or
to be furnished under contracts of service, all goods held for display or
demonstration, goods on lease or consignment, returned and repossessed goods,
all raw materials, work-in-process, finished goods and supplies used or consumed
in the business of Borrower or any Guarantor, together with all documents,
documents of title, dock warrants, dock receipts, warehouse receipts, bills of
lading or orders for the delivery of all, or any portion, of the foregoing.
          (t) “Investment Accounts” shall mean the Securities Accounts,
Commodities Accounts and Deposit Accounts.
          (u) “Investment Related Property” means (i) any and all investment
property (as that term is defined in the U.C.C.) of any Grantor, including
without limitation, any and all securities, whether certificated or
uncertificated, Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts and (ii) all of the following (regardless of whether
classified as investment property under the U.C.C.): all (w) Pledged Equity
Interests, (x) Pledged Debt, (y) the Investment Accounts and (z) Certificates of
Deposit.
          (v) “Letter of Credit Rights” means any and all letter of credit
rights (as that term is defined in the U.C.C.).
          (w) “Obligations” has the meaning set forth in the Recitals.
          (x) “Permitted Liens” shall have the meaning given such term in
Section 6(b) hereof.
          (y) “Person” means an individual, a corporation, a limited liability
company, a government or governmental subdivision or agency or instrumentality,
a business trust, an estate, a trust, a partnership, a cooperative, an
association, two or more Persons having a joint or common interest or any other
legal or commercial entity.
          (z) “Pledged Debt” shall mean all indebtedness for borrowed money owed
to a Grantor, whether or not evidenced by any instrument or promissory note,
including, without limitation, all indebtedness described on Schedule II under
the heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), all monetary obligations owing to any Grantor from any other
Grantor (including Intercompany Claims), the instruments evidencing any of the
foregoing, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.
          (aa) “Pledged Equity Interests” shall mean all shares of and interests
in Capital Securities owned by a Grantor, including, without limitation, all
shares of and interests in Capital Securities described on Schedule II under the
heading “Pledged Equity Interests” (as such

5



--------------------------------------------------------------------------------



 



schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or interests or on the
books of any securities intermediary pertaining to such shares or interests, and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares or interests and any other warrant, right or option to acquire any of the
foregoing, but excluding the Excluded Equity Interests (as defined in the Pledge
Agreement).
          (bb) “Proceeds” means any and all proceeds (as that term is defined in
the U.C.C.), including without limitation, whatever is received when Collateral
is sold, exchanged, collected or otherwise disposed of.
          (cc) “Representation Date” means each of (i) the Closing Date and
(ii) each Reporting Date. As used in this definition, “Reporting Date” shall
mean the date of delivery of any amendment or supplement to the Schedules hereto
in accordance with the terms of this Agreement, which delivery shall occur not
less frequently than each Fiscal Quarter and shall occur promptly following the
end of each Fiscal Quarter, and in any event within 50 days following the end of
each Fiscal Quarter and 90 days following the end of each Fiscal Year.
          (dd) “Secured Parties” shall have the meaning set forth in the Credit
Agreement.
          (ee) “Securities Accounts” shall mean all securities accounts as
defined in Article 8 of the U.C.C. and (ii) shall include, without limitation,
all of the accounts listed on Schedule II under the heading “Securities
Accounts” (as such schedule may be amended or supplemented from time to time).
          (ff) “Supporting Obligations” means any and all supporting obligations
(as that term is defined in the U.C.C.).
          (gg) “U.C.C.” means the Uniform Commercial Code as in effect in the
State of North Carolina or, when the context relates to perfection or priority
of a security interest, the Uniform Commercial Code as in effect from time to
time in any other applicable jurisdiction.
          Terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement or, if not defined therein, the
U.C.C. The rules of interpretation specified in Section 9.16 of the Credit
Agreement shall be applicable to this Agreement and the provisions of
Section 1.04 of the Credit Agreement shall apply to this Agreement as if such
provisions were specifically set forth herein mutatis mutandis.
     2. Security Interest. In consideration of and in order to secure the
fulfillment, satisfaction, payment and performance of all of the Obligations,
each Grantor hereby assigns, pledges, hypothecates and sets over to the
Administrative Agent, its successors and its assigns, for the benefit of the
Secured Parties, and grants to the Administrative Agent, its successors and its
assigns, for the benefit of the Secured Parties, a security interest in all of
the Collateral. Notwithstanding anything herein to the contrary, Collateral
shall not include, and the security interest herein shall not attach to, (x) the
Excluded Equity Interests, (y) the Excluded Capital

6



--------------------------------------------------------------------------------



 



Securities, or (z) any property rights in Capital Securities (other than Capital
Securities issued by any Subsidiary), or any Operating Documents of any issuer
of such Capital Securities to which a Grantor is a party, or any of its rights
or interests thereunder, if the grant of such security interest shall constitute
or result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of the Grantor therein or (ii) in a breach or termination
pursuant to the terms of, or a default under, any such property rights or
Operating Documents (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provisions) of any relevant jurisdiction or any other
Applicable Law (including the Bankruptcy Code) or principals of equity).
     3. Care of Collateral. The Grantors have the risk of loss of the
Collateral. The Administrative Agent shall have no duty of care with respect to
the Collateral, except that the Administrative Agent shall exercise reasonable
care with respect to Collateral in its custody, but shall be deemed to have
exercised reasonable care if such property is accorded treatment substantially
equal to that which the Administrative Agent accords its own property, or if the
Administrative Agent takes such action with respect to the Collateral as a
Grantor shall request in writing, but no failure to comply with any such request
nor any omission to do any such act requested by a Grantor shall be deemed a
failure to exercise reasonable care, nor shall the Administrative Agent’s
failure to take steps to collect any income accruing on the Collateral or to
preserve rights against any parties or property be deemed a failure to have
exercised reasonable care with respect to Collateral in its custody, except in
the event of Administrative Agent’s gross negligence or willful misconduct. The
rights and security interest herein provided are granted as security only and
shall not subject the Administrative Agent or any Secured Party to, or in any
way alter or modify, any obligation or liability of any Grantor with respect to
or arising out of any of the Collateral.
     4. Set-Off. In addition to the rights and security interest elsewhere
herein set forth, the Administrative Agent may, at its option at any time(s)
after the occurrence of an Event of Default (and the expiration of any cure
period related thereto) and during the continuation thereof, and with notice to
any Grantor of such action, appropriate and apply to the payment or reduction,
either in whole or in part, of the amount owing on any one or more of the
Obligations, whether or not then due, any and all moneys now or hereafter on
deposit in a Deposit Account maintained with the Administrative Agent or
otherwise to the credit of or belonging to a Grantor in such deposit account, it
being understood and agreed that the Administrative Agent shall not be obligated
to assert or enforce any rights or security interest hereunder or to take any
action in reference thereto, and that the Administrative Agent may in its
discretion at any time(s) relinquish its rights as to particular Collateral
hereunder without thereby affecting or invalidating the Administrative Agent’s
rights hereunder as to all or any other Collateral hereinbefore referred to,
provided, however, that failure to provide such notice to such Grantor shall in
no way affect the rights of the Lenders.
     5. Collection of Accounts and Pledged Debt; Interest and other Amounts
Payable.
          (a) Upon occurrence of an Event of Default (and the expiration of any
cure period related thereto) and during the continuation thereof, the
Administrative Agent shall have the right at any time:

7



--------------------------------------------------------------------------------



 



               (i) to collect the Accounts and Pledged Debt, to sell, assign,
compromise, discharge or extend the time for payment of any Account or Pledged
Debt, to accelerate any Pledged Debt that may be accelerated in accordance with
its terms, to institute legal action for the collection of any Account or
Pledged Debt, and to do all acts and things necessary or incidental thereto, in
each case acting if it so chooses in the name of any or all of the Grantors, and
the Grantors hereby ratify all such acts;
               (ii) with notice to any Grantor, to notify the parties obligated
on any of the Collateral of the security interest in favor of the Administrative
Agent created hereby and to direct all such Persons to make payments of all
amounts due thereon or thereunder directly to the Administrative Agent or to an
account designated by the Administrative Agent, provided, however, that failure
to provide such notice to the such Grantor shall in no way affect the rights of
the Lenders;
               (iii) request that the Grantors notify Account Debtors and/or
obligors under Pledged Debt and indicate on all billings that payments thereon
are to be made to the Administrative Agent, and the Grantors hereby agrees to
make such notification and such indication on billings if so requested. In the
event Account Debtors and/or obligors under Pledged Debt are so notified, no
Grantor shall compromise, discharge, extend the time for payment or otherwise
grant any indulgence or allowance with respect to any Account or Pledged Debt
without the prior written consent of the Administrative Agent.
          (b) Each Grantor hereby irrevocably designates and appoints the
Administrative Agent its true and lawful attorney either in the name of the
Administrative Agent or in the name of such Grantor, effective after the
occurrence of an Event of Default (and the expiration of any cure period related
thereto) and during the continuation thereof for the limited purpose of the
following: to ask for, demand, sue for, collect, compromise, compound, receive,
receipt for and give acquittances for any and all sums owing or which may become
due upon any items of the Collateral and, in connection therewith, to take any
and all actions as the Administrative Agent may deem necessary or desirable in
order to realize upon the Collateral, including, without limitation, power to
endorse in the name of such Grantor, any checks, drafts, notes or other
instruments received in payment of or on account of the Collateral, but the
Administrative Agent shall not be under any duty to exercise any such authority
or power or in any way be responsible for the collection of the any Collateral.
          (c) All interest, income, principal, other amounts and Proceeds
(including wire transfers, checks and other instruments) that are received by
any Grantor in violation of the provisions of clause (a) shall be received in
trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of the Grantors and shall be forthwith deposited into
such account or paid over or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsements or assignments) to be held
as Collateral and applied to the Obligations as provided herein. The rights set
forth in this Section 5 are supplementary and in addition to (and not in
limitation of) the rights granted to the Administrative Agent and/or the Secured
Parties in the Credit Documents.

8



--------------------------------------------------------------------------------



 



     6. Representations, Warranties and Covenants as to Collateral.
          Each Grantor represents, warrants and covenants to and for the benefit
of the Administrative Agent and the Secured Parties, on the date of this
Agreement and on each date a Borrowing is made or deemed made, that:
          (a) Sale of Collateral. Upon the sale, exchange or other disposition
of the Inventory Collateral, the security interest and lien created and provided
for herein, without break in continuity and without further formality or act,
shall continue in and attach to any proceeds thereof, including, without
limitation, accounts, chattel paper, contract rights, shipping documents,
documents of title, bills of lading, warehouse receipts, dock warrants, dock
receipts and cash or non-cash proceeds, and in the event of any unauthorized
sale, shall continue in the Inventory Collateral itself.
          (b) Good Title; No Existing Encumbrances. The Grantors owns their
items of Collateral free and clear of any prior Lien other than Liens permitted
by Section 5.14 of the Credit Agreement (referred to herein as the “Permitted
Liens”), and no financing statements or other evidences of the grant of a
security interest respecting the Collateral exist on the public records other
than with respect to Permitted Liens.
          (c) Right to Grant Security Interest; No Further Encumbrances. The
Grantors have the right to grant a security interest in the Collateral. Except
as permitted by the Credit Agreement, the Grantors will pay all taxes and other
charges against the Collateral (including, without limitation, property, use and
sales taxes). No Grantor will acquire, use and will take commercially reasonable
efforts not to permit any Collateral to be used illegally or in violation of
Applicable Laws or allow the Collateral to be encumbered except for Permitted
Liens.
          (d) Location of Collateral. The Grantors hereby represent and warrant
to the Administrative Agent and the Lenders that, as of the date hereof, the
Collateral is situated only at the collateral locations listed in Schedule I
hereto (the “Collateral Locations”), and the Grantors covenant with the
Administrative Agent not to locate the Collateral at any location other than a
Collateral Location without at least 10 days prior written notice to the
Administrative Agent. The executive office of each Grantor set forth on
Schedule I hereto (the “Executive Office”) is, and for the one-year period
preceding the Closing Date has been, such Grantor’s chief executive office (if
such Grantor has more than one place of business) or place of business (if such
Grantor has one place of business). In addition, to the extent the Grantors
should warehouse any of the Inventory Collateral, the Grantors acknowledge and
agree that such warehousing may be conducted only by warehousemen who shall:
(1) issue non-negotiable warehouse receipts in the Administrative Agent’s name
to evidence any such warehousing of goods constituting Inventory Collateral; or
(2) issue electronic warehouse receipts in the Administrative Agent’s name to
evidence any such warehousing of goods constituting Inventory Collateral in
compliance with applicable federal regulations and in all other respects
satisfactory to the Administrative Agent in its sole discretion. If any Grantor
consigns any of the Inventory Collateral, it will comply with the U.C.C. of any
state where such Inventory Collateral is located with respect thereto, and shall
file, cause the filing and hereby authorizes the Administrative Agent to file in
the appropriate public office or offices UCC-1 financing statements showing such
Grantor or Grantors as consignor and the Administrative Agent as assignee of
consignor, and will furnish copies thereof

9



--------------------------------------------------------------------------------



 



to the Administrative Agent. If any of the Inventory Collateral or Equipment
Collateral or any records concerning the Collateral are at any time to be
located on premises leased by a Grantor or on premises owned by a Grantor
subject to a mortgage or other lien, such Grantor shall so notify the
Administrative Agent and shall if reasonably requested by the Administrative
Agent obtain and deliver or cause to be delivered to the Administrative Agent,
an agreement, in form and substance satisfactory to the Administrative Agent,
waiving the landlord’s or mortgagee’s or lienholder’s right to enforce any claim
against the Grantors for monies due under the landlord’s lien, mortgage or other
lien by levy or distraint or other similar proceedings against the Inventory
Collateral or Equipment Collateral or records concerning the Collateral and
assuring the Administrative Agent’s ability to have access to the Inventory
Collateral or Equipment Collateral and records concerning the Collateral in
order to exercise its right hereunder to take possession thereof.
          (e) Collateral Status. The Grantors will promptly notify the
Administrative Agent if there is any adverse change in the status of the
Collateral that would reasonably be expected to have a Material Adverse Effect
or that would materially and adversely affect the ability of any Grantor or the
Administrative Agent to dispose of the Collateral or any material portion
thereof, or the rights and remedies of the Administrative Agent in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any material portion thereof.
          (f) Delivery of Certain Collateral. Upon the reasonable request of the
Administrative Agent, the Grantors shall deliver to the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), all agreements, letters of
credit, promissory notes, instruments, certificates of deposit, chattel paper or
anything else, the physical possession of which is necessary in order for the
Administrative Agent, on behalf of the Secured Parties, to perfect or preserve
the priority of its security interest therein. Without limiting the generality
of the foregoing, with respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account), each Grantor
shall cause such certificate or instrument to be delivered to the Administrative
Agent (or to the Collateral Custodian as its agent and bailee), indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the U.C.C.),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the U.C.C.
          (g) Records Respecting Collateral. The Grantors shall keep complete
and accurate books and records and make all necessary entries thereon to reflect
the transactions and facts giving rise to the Collateral and payments, credits
and adjustments applicable thereto, all in accordance with GAAP. All books and
records of the Grantors with respect to the Collateral will be accessible from
the Executive Office (as it may be changed pursuant to Section 6(e)).
          (h) Further Assurances. Each Grantor shall duly execute and/or deliver
(or cause to be duly executed and/or delivered) to the Administrative Agent (or
to the Collateral Custodian as its agent and bailee) any instrument, invoice,
document, document of title, dock warrant, dock receipt, warehouse receipt, bill
of lading, order, financing statement, assignment, waiver, consent or other
writing reasonably requested by the Administrative Agent which may be reasonably
necessary to the Administrative Agent to carry out the terms of this Agreement
and any of the other Loan Documents and to perfect its security interest in and
facilitate the collection of the Collateral, the proceeds thereof, and any other
property at any time constituting

10



--------------------------------------------------------------------------------



 



security to the Secured Parties. Each Grantor shall perform or cause to be
performed such acts as the Administrative Agent or any Secured Party may
reasonably request to establish and maintain for the Administrative Agent and
the Secured Parties a valid and perfected security interest in and security
title to the Collateral, free and clear of any Liens other than Permitted Liens.
          (i) Maintenance of Insurance. In addition to and cumulative with any
other requirements herein imposed on the Grantors with respect to insurance, the
Grantors shall maintain, or cause to be maintained, insurance as required under
the Credit Agreement. The Grantors shall deliver to the Administrative Agent at
such times as the Administrative Agent may request in writing, a detailed list
of such insurance then in effect stating the names of the insurance companies,
the amounts and rates of insurance, the date of expiration thereof, the
properties and risks covered thereby and the insured with respect thereto. The
Grantors will pay all premiums on the insurance referred to herein as and when
they become due and shall do all things necessary to maintain the insurance in
effect. If any Grantor shall default in its obligation hereunder to insure the
Collateral in a manner reasonably satisfactory to the Administrative Agent, then
the Administrative Agent shall have the right (but not the obligation), after
reasonable notice to such Grantor, to procure such insurance and to charge the
costs of same to the Grantors, which costs shall be added to and become a part
of the unpaid principal amount of the Obligations and shall be secured by the
Collateral. Each Grantor hereby appoints (which appointment constitutes a power
coupled with an interest and is irrevocable as long as any of the Obligations
remain outstanding) Administrative Agent as its lawful attorney-in-fact,
effective after the occurrence of an Event of Default (and the expiration of any
cure period related thereto) and during the continuation thereof, with full
authority to make, adjust, settle claims under and/or cancel such insurance and
to endorse the Grantor’s name on any instruments or drafts issued by or upon any
insurance companies.
          (j) Fundamental Changes. The Grantors hereby agrees that it shall not
move its Executive Office, or change its name, identity, state of incorporation
or organization, type of organization or its structure to other than as existing
on the date hereof, unless the Grantors shall have (i) notified the
Administrative Agent in writing at least 20 days prior thereto and provided such
other information as the Administrative Agent may reasonably request and
(ii) taken all actions necessary or reasonably requested by the Administrative
Agent to maintain the continuous validity, perfection and the same or better
priority of the Administrative Agent’s Liens.
          (k) Name, Jurisdiction and Identification Number of Organization. The
exact legal name of each Grantor, the state of incorporation or organization and
organizational identification number for each Grantor is as set forth below:

                 
Triangle Capital Corporation
  Maryland     D11541372  
ARC Industries Holdings, Inc.
  Delaware     4471028  
Brantley Holdings, Inc.
  Delaware     4464504  
Energy Hardware Holdings, Inc.
  Delaware     4471862  
Minco Holdings, Inc.
  Delaware     4825270  
Peaden Holdings, Inc.
  Delaware     4635150  
Technology Crops Holdings, Inc.
  Delaware     4732965  

11



--------------------------------------------------------------------------------



 



          Each Grantor was duly organized solely under the laws of such
jurisdiction and, except as provided on Schedule I, such Grantor has not changed
its legal name, jurisdiction of organization or its corporate structure in the
five (5) years prior to the Closing Date.
          (l) Control Agreements. Each Grantor will obtain and deliver or cause
to be delivered to the Administrative Agent, a control agreement in form and
substance satisfactory to Administrative Agent and such Grantor with respect to
the Collateral with respect to: (i) Deposit Accounts; (ii) Investment Related
Property (for Securities Accounts, mutual funds and other uncertificated
securities); and (iii) Letter of Credit Rights; and/or Electronic chattel paper
having, individually, a value in excess of $500,000 or as otherwise requested by
the Administrative Agent; provided that, in each case, no such Collateral shall
be included in calculating the Borrowing Base unless the same is subject to a
control agreement.
          (m) Marking of Chattel Paper. If requested by the Administrative
Agent, no Grantor will create any Chattel Paper without placing a legend on the
Chattel Paper reasonably acceptable to the Administrative Agent indicating that
the Administrative Agent has a security interest in the Chattel Paper.
          (n) Business Purpose. None of the Obligations is a Consumer
Transaction, as defined in the U.C.C., and none of the Collateral has been or
will be purchased or held primarily for personal, family or household purposes.
          (o) Assumed Debt. No Grantor has within the last five (5) years become
bound (whether as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, which has not been terminated prior to
the date of this Agreement.
          (p) No Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for either (i) the pledge or grant by any Grantor of the security
interest purported to be created in favor of the Administrative Agent hereunder
or (ii) the exercise by the Administrative Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created hereunder or
created or provided for by applicable law), except as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities.
          (q) Preservation. No Grantor shall take or permit any action which
could materially impair the Administrative Agent’s rights in the Collateral,
subject to Grantors’ rights to dispose of rights in the Collateral to the extent
permitted hereunder or under the Credit Agreement or the right to grant
Permitted Liens. Each Grantor agrees that it will, at its own cost and expense,
take any and all actions necessary to warrant and defend the right, title and
interest of the Secured Parties in and to the Collateral against the claims and
demands of all other Persons (other than the holders of Permitted Liens).
          (r) Pledged Debt. On each Representation Date, Schedule II hereto (as
such schedule may be amended or supplemented from time to time) sets forth under
the heading “Pledged Debt” all of the Pledged Debt owned by any Grantor and all
of such Pledged Debt with a principal amount in excess of $500,000 individually
has been fully authorized, authenticated or

12



--------------------------------------------------------------------------------



 



issued, and delivered and is the legal, valid and binding obligation of the
issuers thereof and is not in default and constitutes all of the issued and
outstanding intercompany indebtedness evidenced by an instrument or certificated
security of the respective issuers thereof owing to such Grantor.
          (s) Investment Accounts. Schedule II hereto (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Securities Accounts” and “Commodities Accounts,” respectively, all of the
Securities Accounts and Commodities Accounts in which each Grantor has an
interest. Each Grantor is the sole entitlement holder of each such Securities
Account and Commodities Account, and such Grantor has not consented to, and is
not otherwise aware of, any Person (other than the Administrative Agent pursuant
hereto) having “control” (within the meaning of Sections 8-106 and 9-106 of the
U.C.C.) over, or any other interest in, any such Securities Account or Commodity
Account or any securities or other property credited thereto.
          (t) Deposit Accounts. Schedule II hereto (as such schedule may be
amended or supplemented from time to time) sets forth under the heading “Deposit
Accounts” all of the Deposit Accounts in which each Grantor has an interest and
each Grantor is the sole account holder of each such Deposit Account and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than the Administrative Agent pursuant hereto) having either sole dominion and
control (within the meaning of Section 9-104 of the U.C.C.) over, or any other
interest in, any such Deposit Account or any money or other property deposited
therein.
          (u) Commercial Tort Claims. Schedule III (as such schedule may be
amended or supplemented from time to time) sets forth all Commercial Tort Claims
of each Grantor.
          (v) Letter of Credit Rights. Schedule III (as such schedule may be
amended or supplemented from time to time) lists all letters of credit to which
such Grantor has rights.
          (w) After-Acquired Property. In the event any Grantor acquires rights
in any Investment Related Property (other than Pledged Entities (as defined in
the Pledge Agreement), Commercial Tort Claims or Letter of Credit Rights after
the date of this Agreement, it shall deliver to the Administrative Agent a
completed Pledge Supplement, substantially in the form of Annex A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property, Commercial Tort Claims, Letter of Credit Rights and
all other Investment Related Property, Commercial Tort Claims, Letter of Credit
Rights; provided, however, that the Grantors shall only be required to provide
an updated Pledge Supplement with respect to Pledged Debt acquired during any
Fiscal Quarter on or before the Reporting Date immediately following the end of
such Fiscal Quarter. Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Administrative Agent shall attach to all
Investment Related Property (other than Excluded Capital Securities), Commercial
Tort Claims and Letter of Credit Rights immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a supplement to Schedule II or Schedule III as required
hereby.

13



--------------------------------------------------------------------------------



 



     7. Events of Default. The happening of any one or more of the following
events shall constitute an Event of Default hereunder: (a) the nonpayment when
due of any of the Obligations which nonpayment is not fully cured within the
applicable grace period therefor, if any; (b) the failure to perform, observe or
fulfill any covenant or obligation contained in this Agreement and the
continuation of such failure for more than thirty (30) days after the earlier
of: (i) the first day on which any Loan Party has knowledge of such failure; or
(ii) written notice thereof has been given to any Grantor by the Administrative
Agent or (c) the occurrence of an Event of Default and the expiration of any
cure period related thereto (as defined in the Credit Agreement).
     8. Remedies. Upon the occurrence of an Event of Default (and the expiration
of any cure period related thereto) and during the continuation thereof, the
Administrative Agent shall have all of the rights and remedies available at law
(including, without limitation, those provided to a secured party by the
U.C.C.), or in equity to collect, enforce or satisfy any Obligations then owing,
whether by acceleration or otherwise. In addition thereto, each Grantor further
agrees that (i) in the event that notice is necessary under applicable law,
written notice mailed to a Grantor at such Grantor’s address as provided herein,
ten (10) business days prior to the date of public sale of any of the Collateral
subject to the security interest created herein or prior to the date after which
private sale or any other disposition of said Collateral will be made shall
constitute reasonable notice, but notice given in any other reasonable manner or
at any other time shall be sufficient; (ii) in the event of sale or other
disposition of any such Collateral, the Administrative Agent may apply the
proceeds of any such sale or disposition to the satisfaction of the
Administrative Agent’s reasonable attorneys’ fees, legal expenses, and other
costs and expenses incurred in connection with the Administrative Agent’s
taking, retaking, holding, preparing for sale, and selling of the Collateral;
(iii) without precluding any other methods of sale, the sale of Collateral shall
have been made in a commercially reasonable manner if conducted in conformity
with reasonable commercial practices of banks disposing of similar property but
in any event the Administrative Agent may sell on such terms as the
Administrative Agent may choose, without assuming any credit risk and without
any obligation to advertise or give notice of any kind; (iv) the Administrative
Agent may require the Grantors to assemble the Collateral, taking all necessary
or appropriate action to preserve and keep it in good condition, and make such
available to the Administrative Agent at a place and time convenient to both
parties, all at the expense of the Grantors; (v) the Administrative Agent has no
obligation to repair, clean-up or otherwise prepare the Collateral for sale; and
(vi) the Administrative Agent shall comply with any applicable state or federal
law requirements in connection with a disposition of the Collateral and
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. Furthermore, in any such event, to
the extent permitted under applicable law, full power and authority are hereby
given the Administrative Agent to sell, assign, and deliver the whole of the
Collateral or any part(s) thereof, at any time(s) at any broker’s board, or at
public or private sale, at the Administrative Agent’s option, and no delay on
the Administrative Agent’s part in exercising any power of sale or any other
rights or options hereunder, and no notice or demand, which may be given to or
made upon any or all of the Grantors by the Administrative Agent or any Secured
Party with respect to any power of sale or other right or option hereunder,
shall constitute a waiver thereof, or limit or impair the Administrative Agent’s
right to take any action or to exercise any power of sale or any other rights
hereunder, without notice or demand, or prejudice the Administrative Agent’s
rights as against the Grantors in any respect. The Grantors hereby waive and
release to the fullest extent permitted by law any

14



--------------------------------------------------------------------------------



 



right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshaling the Collateral and
any other security for the Obligations or otherwise. At any such sale, unless
prohibited by applicable law, the Administrative Agent may bid for and purchase
all or any part of the Collateral so sold free from any such right or equity of
redemption. If Administrative Agent sells any of the Collateral upon credit, the
Grantors will be credited only with payments actually made by the purchaser,
received by the Administrative Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantors shall be
credited with the proceeds of the sale as and when received, less expenses. In
the event the Administrative Agent purchases any of the Collateral being sold,
the Administrative Agent may pay for the Collateral by crediting some or all of
the Obligations of the Grantors. The Administrative Agent shall not be liable
for failure to collect or realize upon any or all of the Collateral or for any
delay in so doing nor shall the Administrative Agent be under any obligation to
take any action whatsoever with regard thereto. The Administrative Agent has no
obligation to attempt to satisfy the Obligations by collecting them from any
other person liable for them and the Administrative Agent may release, modify or
waive any collateral provided by any other Person to secure any of the
Obligations, all without affecting the Administrative Agent’s rights against the
Grantors. The Grantors waive any right they may have to require the
Administrative Agent to pursue any third Person for any of the Obligations. The
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral and may specifically disclaim any warranties of title or the
like. This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.
     9. Continuing Security Interest. Any and all of the Administrative Agent’s
rights with respect to the security interests hereunder shall continue
unimpaired, and the Grantors shall be and remain obligated in accordance with
the terms hereof, notwithstanding the release or substitution of any Collateral
at any time or of any rights or interests therein, or any delay, extension of
time, renewal, compromise or other indulgence granted by the Administrative
Agent or any Secured Party in reference to any of the Obligations, or any
promissory note, draft, bill of exchange or other instrument or Credit Document
given in connection therewith, the Grantors hereby waiving all notice of any
such delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consenting to be bound thereby as fully and effectually
as if the Grantors had expressly agreed thereto in advance.
     10. No Waiver. No delay on the Administrative Agent’s part in exercising
any power of sale, option or other right hereunder, and no notice or demand
which may be given to or made upon any Grantor by the Administrative Agent,
shall constitute a waiver thereof, or limit or impair the Administrative Agent’s
right to take any action or to exercise any other power of sale, option or any
other right hereunder, without notice or demand, or prejudice the Administrative
Agent’s rights as against any Grantor in any respect.
     11. Financing Statements. Each Grantor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto that contain the information required by
the U.C.C. of each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to

15



--------------------------------------------------------------------------------



 



such Grantor, and (ii) a description of collateral that describes such property
in any other manner as the Administrative Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement. Each Grantor agrees to provide such
information to the Administrative Agent promptly upon request. Each Grantor
agrees to reimburse the Administrative Agent for the expense of any such filings
in any location deemed necessary and appropriate by the Administrative Agent. To
the extent lawful, each Grantor hereby appoints the Administrative Agent as its
attorney-in-fact (without requiring the Administrative Agent to act as such) to
perform all other acts that the Administrative Agent deems appropriate to
perfect and continue its security interest in, and to protect and preserve, the
Collateral.
     12. Power of Attorney. Each Grantor hereby appoints any officer or agent of
the Administrative Agent as such Grantor’s true and lawful attorney-in-fact with
the limited power (i) effective at any time an Event of Default (and the
expiration of any cure period related thereto) has occurred and is continuing,
to execute and file or record any Assignments of Mortgage with respect to any
Portfolio Investment, (ii) effective after the occurrence and during the
continuance of an Event of Default (and the expiration of any cure period
related thereto), to endorse the name of such Grantor upon any notes, checks,
drafts, money orders or other instruments of payment or Collateral which may
come into possession of the Administrative Agent; to sign and endorse the name
of such Grantor upon any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against Account Debtors, assignments,
verifications and notices in connection with Accounts; to give written notice to
such office and officials of the United States Postal Service to affect such
change or changes of address so that all mail addressed to any or all Grantors
may be delivered directly to the Administrative Agent (the Administrative Agent
will return all mail not related to the Obligations or the Collateral); granting
unto such Grantor’s said attorney full power to do any and all things necessary
to be done with respect to the above transactions as fully and effectively as
the Grantor might or could do, and hereby ratifying all its said attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney shall
be irrevocable for the term of this Agreement and all transactions hereunder.
     13. Remedies, Etc., Cumulative. Each right, power and remedy of the
Administrative Agent provided for in this Agreement or the Credit Documents or
in any of the other instruments or agreements securing the Obligations or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Administrative Agent of any one
or more of the rights, powers or remedies provided for in this Agreement, the
Credit Documents or in any such other instrument or agreement now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Administrative Agent of all such other
rights, powers or remedies, and no failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy shall operate
as a waiver thereof.
     14. Continuing Agreement. This is a continuing agreement and shall remain
in full force and effect until terminated by written agreement of the parties
and until all of the principal of, premium, if any, and interest on all of the
Obligations have been fully paid. This Agreement and the liens and security
interests created and granted hereunder shall remain in effect,

16



--------------------------------------------------------------------------------



 



notwithstanding the fact that at any time or from time to time there may be no
Obligations outstanding, in order to secure all future Obligations. If this
Security Agreement is revoked by operation of law as against any Grantor, such
Grantor will indemnify and save the Administrative Agent and its successors or
assigns, harmless from any loss which may be suffered or incurred by them in
making, giving, granting or extending any loans or other credit, financing or
financial accommodations, or otherwise acting, hereunder prior to receipt by the
Administrative Agent of notice in writing of such revocation.
     15. Miscellaneous. This Agreement shall be governed by the laws of the
State of North Carolina in all respects, including matters of construction,
validity and performance except to the extent that the remedies provided herein
with respect to any of the collateral are governed by the laws of any
jurisdiction other than North Carolina; section headings herein are for the
convenience of reference only and shall not affect the construction or
interpretation of or alter or modify the provisions of this Agreement; none of
the terms or provisions of this Agreement may be waived, altered, modified,
limited or amended except by an agreement expressly referring hereto and to
which the Administrative Agent consents in writing duly signed for the
Administrative Agent and on the Administrative Agent’s behalf; the rights
granted to the Administrative Agent herein shall be supplementary and in
addition to those granted to the Administrative Agent and/or the Secured Parties
in any Credit Documents; the addresses of the parties for delivery of notices,
requests, demands and other communications hereunder are as set forth in the
Credit Agreement. Each of the Grantors hereby agrees that all of their
liabilities and obligations under this Agreement shall be joint and several. No
reference to “proceeds” in this Agreement authorizes any sale, transfer, or
other disposition of the Collateral by any Grantor.
     16. Duties of Administrative Agent. The Administrative Agent has been
appointed by the Secured Parties pursuant to the Credit Agreement. Its duties to
the Secured Parties, powers to act on behalf of the Secured Parties, and
immunity are set forth solely therein, and shall not be altered by this Security
Agreement. Any amounts realized by the Administrative Agent hereunder shall be
allocated pursuant to Section 6.04 of the Credit Agreement.
     17. Notices of Exclusive Control. The Administrative Agent agrees that it
shall not deliver a notice of exclusive control under any control agreement
executed in connection with this Agreement until a Default or an Event of
Default has occurred and is continuing.
[Remainder of page intentionally left blank]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Security Agreement has been executed as of the day
and year first above written.

            GRANTORS:


TRIANGLE CAPITAL CORPORATION
      By:           Name:           Title:          

ARC INDUSTRIES HOLDINGS, INC.
      By:           Name:           Title:           BRANTLEY HOLDINGS, INC.
      By:           Name:           Title:           ENERGY HARDWARE HOLDINGS,
INC.
      By:           Name:           Title:           MINCO HOLDINGS, INC.
      By:           Name:           Title:           PEADEN HOLDINGS, INC.
      By:           Name:           Title:           TECHNOLOGY CROPS HOLDINGS,
INC.
      By:           Name:           Title:        

18



--------------------------------------------------------------------------------



 



SCHEDULE I
Collateral Locations; Executive Offices; Corporate Changes

  1.   Except with respect to Collateral held by third party financial
institutions, including but not limited to deposit accounts and items subject to
custodial agreements, the Collateral Location is 3700 Glenwood Avenue #530,
Raleigh, North Carolina 27612.

  2.   The Executive Office of Grantor is as follows: 3700 Glenwood Avenue #530,
Raleigh, North Carolina 27612.

  3.   Changes to Legal Name, Jurisdiction of Organization or Corporate
Structure:

Triangle Capital Partners, LLC was the predecessor to the Grantor. Further, the
general partner of Triangle Mezzanine Fund LLLP before the Grantor’s initial
public offering was Triangle Mezzanine LLC and after the Grantor’s initial
public offering was New Triangle GP, LLC.
On February 21, 2007, concurrently with the closing of Grantor’s initial public
offering, Grantor consummated the following formation transactions:
Grantor acquired 100% of the limited partnership interests in Triangle Mezzanine
Fund LLLP (the “Fund”) in exchange for approximately 1.4 million shares of
Grantor’s common stock. The Fund became Grantor’s wholly owned subsidiary,
retained its SBIC license and continues to hold its existing investments.
Grantor acquired 100% of the equity interests in Triangle Mezzanine LLC (“TML”),
the general partner of the Fund, in exchange for 500,000 shares of Grantor’s
common stock.
In December 2009, Triangle Mezzanine Fund II, LP (“Triangle SBIC II”), Grantor’s
second subsidiary that is a small business investment company, was formed.





--------------------------------------------------------------------------------



 



SCHEDULE II
Pledged Investment Property
Securities Accounts
NONE
Deposit Accounts

          Name and Address of   Account   Account Depository Institution  
Number   Owner
Wells Fargo
  2000032369487   Triangle Capital
150 Fayetteville
      Corporation
Street, Suite 600
Raleigh, NC 27601
       
 
       
Wells Fargo
  2000044738925   Triangle Capital
150 Fayetteville
      Corporation
Street, Suite 600
Raleigh, NC 27601
       
 
       
RBC Bank
  021-2348121   Triangle Capital
301 Fayetteville Street
      Corporation
Raleigh, NC 27601
       
 
       
US Bank
  001050970381   Triangle Capital
2204 Lakeshore Drive,
      Corporation
Suite 302
Birmingham, AL 35209
       
 
       
Texas Capital Bank
  1113025181   Triangle Capital
2000 McKinney, Suite 700
      Corporation
Dallas, Texas 75201
       
 
       
CapStone Bank
  311-503-7   Triangle Capital
4505-110 Falls of Neuse
      Corporation
Road Raleigh, NC 27609
       
 
       
CapStone Bank
  Certificate of   Triangle Capital
4505-110 Falls of Neuse
  Deposit #10848   Corporation
Road Raleigh, NC 27609
       
 
       
Wells Fargo
  2000040781701   ARC Industries
150 Fayetteville
      Holdings, Inc.





--------------------------------------------------------------------------------



 



          Name and Address of   Account   Account Depository Institution  
Number   Owner
Street, Suite 600
Raleigh, NC 27601
       
 
       
Wells Fargo
  2000040781688   Brantley Holdings, Inc.
150 Fayetteville Street,
Suite 600
Raleigh, NC 27601
       
 
       
Wells Fargo
  2000040781714   Energy Hardware
150 Fayetteville
      Holdings, Inc.
Street, Suite 600
Raleigh, NC 27601
       

Commodities Accounts
NONE
Pledged Debt

                                      Original                     Principal  
4/30/2011         Lender   Borrower   Amount   Balance   Loan Date   Maturity
Date
Triangle
Capital
Corporation
(“TCC”)
  Capital Contractors, Inc.   $ 3,000,000     $ 3,020,386     12/29/2010  
12/29/2015
 
                           
TCC
  Plantation
Products, LLC   $ 3,000,000     $ 3,050,941     12/17/2010   6/17/2016
 
                           
TCC
  Buckingham SRC, Inc.   $ 3,000,000     $ 3,020,385     12/30/2010   9/30/2014
 
                           
TCC
  Pomeroy IT Solutions   $ 2,000,000     $ 2,005,444     2/11/2011   2/11/2016
 
                           
TCC
  Captek Softgel
International, Inc   $ 8,000,000     $ 8,055,206     2/28/2011   8/28/2016
 
                           
TCC
  DLR Restaurants, LLC   $ 9,000,000     $ 9,025,518     3/11/2011   3/11/2016
 
                           
TCC
  National Investment Managers Inc.   $ 9,000,000     $ 9,013,750     3/21/2011
  9/20/2016
 
                           
TCC
  Home Physicians, LLC   $ 8,200,000     $ 8,238,722     3/25/2011   3/25/2016





--------------------------------------------------------------------------------



 



                                      Original                     Principal  
4/30/2011         Lender   Borrower   Amount   Balance   Loan Date   Maturity
Date
 
                           
TCC
  Home Physicians
Holdings, LP   $ 980,000     $ 986,043     3/25/2011   3/25/2016
 
                           
TCC
  The Main Resource   $ 5,000,000     $ 5,000,000     4/1/2011   3/31/2016
 
                           
TCC
  Main Street Gourmet   $ 5,000,000     $ 5,000,000     4/8/2011   4/8/2017
 
                           

Pledged Equity Interests

          Shareholder/Grantor   Company   Units Held/Pledged
Brantley Holdings, Inc.
  Pine Street Holdings, LLC   200 Preferred Shares &
2,220 Common Units
warrants
 
       
Brantley Holdings, Inc.
  Brantley Transportation, LLC   4,560 Common Unit warrants
 
       
Energy Hardware Holdings, Inc.
  Energy Hardware Holdings,
LLC   4,833 Voting Units
 
       
Peaden Holdings, Inc.
  Peaden-Hobbs Mechanical, LLC   128,571 Common Units
 
       
Minco Holdings, Inc.
  Minco Technology Labs, LLC   5,000 Class A Units
 
       
Energy Hardware Holdings, Inc.
  American De-Rosa Lamparts,
LLC   6,516 Membership Units
 
       
Technology Crops Holdings, Inc.
  Technology Crops
International   50 Common Units
 
       
ARC Industries Holdings, Inc.
  Carolina Beer and Beverage, LLC   11,974 Class A Units & 11,974 Class B Units
 
       
Triangle Capital Corporation (“TCC”)
  TK USA Enterprises, Inc.   26,593 Common Units
 
       
TCC
  Capital Contractors, Inc.   6.57 Common stock warrants
 
       
TCC
  Buckingham SRC, Inc.   Common stock warrants
 
       
TCC
  Captek Softgel
International, Inc   80,000 Class A Units
 
       
TCC
  Main Street Gourmet   233.478 Preferred shares, 1,652.182 common A units,
3,000 Common B Units
 
       
TCC
  Brantley Holdings, Inc.   100% of shares
 
       
TCC
  Energy Hardware Holdings, Inc.   100% of shares
 
       
TCC
  Peaden Holdings, Inc.   100% of shares
 
       
TCC
  Minco Holdings, Inc.   100% of shares
 
       
TCC
  Technology Crops Holdings, Inc.   100% of shares
 
       
TCC
  ARC Industries Holdings, Inc.   100% of shares





--------------------------------------------------------------------------------



 



SCHEDULE III
Commercial Tort Claims; Letter of Credit Rights
NONE





--------------------------------------------------------------------------------



 



ANNEX A
TO GENERAL SECURITY AGREEMENT
FORM OF PLEDGE SUPPLEMENT
          This PLEDGE SUPPLEMENT, dated ________________, is delivered by [NAME
OF GRANTOR], a [________________________] organized under the laws of the State
of [__________________] (the “Grantor”), pursuant to the General Security
Agreement, dated as of April ___, 2011 (as it may be from time to time amended,
restated, modified or supplemented, the “Security Agreement”), between the
Grantor and Branch Banking and Trust Company, as Administrative Agent (the
“Administrative Agent”), and the other grantors party thereto. Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.
          Grantor represents and warrants that the attached Supplement to
Schedule _____ (the “Supplement”) accurately and completely sets forth all
information required pursuant to the Security Agreement. Grantor hereby
(a) agrees that such Supplement shall constitute part of Schedule ____ to the
Security Agreement and (b) confirms the grant to the Administrative Agent set
forth in the Security Agreement of, and does hereby grant to the Administrative
Agent, a security interest in all of Grantor’s right, title and interest in, to
and under all Collateral to secure the Obligations.
          IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be
duly executed and delivered by its duly authorized officer as of
_________________.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

